Case 7:15-cv-09274-NSR-LMS Document 102 Filed 07/28/20 Page 1 of 2

 

 

 

 

 

 

If USDC SDNY
| DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK poc#: _
x | DATE FILED: 7/2&] 2o
PETERS, _
Plaintiff(s), RESCHEDULING
ORDER
- against -
15 Civ. 9274 (NSR)
HUTTEL, et al.,
Defendant(s).
x
ROMAN, D.J.:

In light of the recent Coronavirus Disease 2019 (“COVID-19”) pandemic affecting New
York, and given the directives provided by the Chief Judge of the United States District Court for
the Southern District of New York to limit in-person court appearances due to the risk presented
by COVID-19, and given the further directives provided by the Chief Judge of the United States
District Court for the Southern District of New York pursuant to Standing Order 20-MC-197
suspending the conduct of jury trials in this district until further notice of the court, it is hereby

ORDERED that the above case previously scheduled for a Pretrial Conference on July 30,
2020, is hereby rescheduled until September 25, 2020 at 11:30 am to be held via
teleconference unless otherwise directed by the Court.

To access the teleconference, please follow these directions: (1) Dial the Meeting

Number: (877) 336-1839; (2) Enter the Access Code: 1231334 #; (3) Press pound (#) to enter
the teleconference as a guest.

In preparation for and while engaging in a teleconference, please follow these guidelines:
1. Use a landline whenever possible.

2. Use handset rather than speakerphone.

3. Identify yourself each time you speak.

4. Be mindful that, unlike in a courtroom setting, interrupting can render both speakers
unintelligible.

5. Mute when not speaking to eliminate background noise, i.e., dog barking, kids playing,
sirens, papers shuffling, emails pinging, drinking, breathing. It all comes through. This
will also prevent interruptions.
Case 7:15-cv-09274-NSR-LMS Document 102 Filed 07/28/20 Page 2 of 2

6. Avoid voice-activated systems that don’t allow the speaker to know when someone
else is trying to speak and they cut off the beginning of words.

7. Spell proper names.
8. Have judge confirm reporter is on the line.

9. If someone hears beeps or musical chimes, that means someone has either come in or
left the conference. Please be aware that the judge may need to clarify that the reporter has not lost
the line. (This has happened before, and the reporter had to dial back in and tell the judge the last
thing that the court reporter transcribed.)

It is the responsibility of Defendants’ counsel to make prior arrangements with the
appropriate facility to have the pro se Plaintiff appear via telephone.

Defendants are directed to mail a copy of this endorsement to pro se Plaintiff and file proof
of service. The parties are encouraged to discuss settlement.

a .
¢

SO ORDERED:~
Dated: White Plains, New York vO AL
July 28, 2020 f ;, >

ao
i
ee
. —_e *

 

Hon. Nelzon S. Roman, U.S.D.J.
